DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (U.S 2014/0191324) (submitted by Applicant from IDS filed on 10/23/2020) in view of Laven et al. (U.S 2016/0071974).
As to claim 16, Cai et al. disclose in Figs. 1A-1H a method comprising: etching a semiconductor substrate (14) to form trenches (12) in the semiconductor substrate and a semiconductor fin (20A-20E) between the trenches (12) (see Fig. 1A, para. [0020], [0032]); forming a first liner layer (22) lining bottom surfaces and sidewalls of the trenches (12) (see Fig. 1A-1B, para. [0023]); depositing a dielectric material (“a layer of insulating material” 26) filling the trenches (12) (see Fig. 1E, para. [0026]); and etching back the dielectric material (“a layer of insulating material” 26) and the first liner layer (22) to fall below a top surface of the semiconductor fin (20A-20E) (see Fig. 1H, para. [0028], [0029]).  
Cai et al. do not teach the method comprising: annealing the semiconductor substrate in a hydrogen-containing ambient, resulting in silicon-to-hydrogen (S-H) bonds formed in bottom surfaces and sidewalls of the trenches; after annealing the semiconductor substrate in the hydrogen-containing ambient, forming a first liner layer lining bottom surfaces and sidewalls of the trenches.
Laven et al. disclose in Fig. 2A a method comprising: annealing the semiconductor substrate (500a) in a hydrogen-containing ambient (“a hydrogen-containing atmosphere”, para. [0062]”), resulting in silicon-to-hydrogen (S-H) bonds (“silicon atoms in a hydrogen-containing atmosphere”, para. [0062]) formed in bottom surfaces and sidewalls of the trenches (402); after annealing the semiconductor substrate (500a) in the hydrogen-containing ambient (“a hydrogen-containing atmosphere”, para. [0062]”), forming a first liner layer (“patterned mask liner” 203) lining bottom surfaces and sidewalls of the trenches (402) (Fig. 2A, para. [0060]-[0062], [0076], [0083], [0084]).
Therefore, it woud have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of Cai et al. by having the steps of: annealing the semiconductor substrate in a hydrogen-containing ambient, resulting in silicon-to-hydrogen (S-H) bonds formed in bottom surfaces and sidewalls of the trenches; after annealing the semiconductor substrate in the hydrogen-containing ambient, forming a first liner layer lining bottom surfaces and sidewalls of the trenches, as taught by Laven et al., in order to improve the smoothness of the substrate’s surfaces, improve burying property into the trenches, lower the temperature of the substrate, provide stress control for the substrate’s surfaces, and thus enabling a film high quality.
As to claim 18, as applied to claim 16 above, Cai et al. and Laven et al. disclose all claimed limitations including the limitation wherein annealing the semiconductor substrate (14) is in an oxygen-free environment {see para. [0022] & [0023], the substrate 14 of the devive (100) may be annealed/heated by a chemical vapor deposition (CVD) in an oxygen-free environment} (Figs. 1A-1H, para. [0022]-[0023] in Cai et al.). 
As to claim 19, as applied to claim 16 above, Cai et al. and Laven et al. disclose all claimed limitations including the method further comprising: depositing a second liner layer (24)  lining the first liner layer (22) (see Fig. 1D, para. [0025] in Cai et al.).  
As to claim 20, as applied to claims 16 and 19 above, Cai et al. and Laven et al. disclose all claimed limitations including the limitation wherein etching back the dielectric material  (“a layer of insulating material” 26) and the first liner layer (22) is performed such that the second liner layer (24) is also etched back to fall below the top surface of the semiconductor fin (20A-20E) (see Fig. 1H, para. [0028], [0029] in Cai et al.).



Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (U.S 2014/0191324) (submitted by Applicant from IDS filed on 10/23/2020) in view of Laven et al. (U.S 2016/0071974) as applied to claim 16 above, and further in view of LEE et al. (U.S 2015/0380253) (submitted by Applicant from IDS filed on 10/23/2020).
As to claim 17, as applied to claim 16 above, Cai et al. and Laven et al. disclose all claimed limitations except for the limitation wherein the first liner layer is formed by thermal oxidation with in-situ generated steam (ISSG).
LEE et al. teach in Figs. 5A-5D a method and a corresponding semiconductor structure, comprising: wherein the first liner layer (57A) is formed by thermal oxidation (“thermal oxidation treatment”) with in-situ generated steam (ISSG) (see Figs. 5A-5F, para. [0024], [0040], [0042], [0065]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify references of Cai et al. and Laven et al.  by having the first liner layer is formed by thermal oxidation with in-situ generated steam (ISSG), as taught by LEE et al., in order to eliminate the defects occurring on the trench/fin surfaces, and also improve the structural properties of the liner layers, so as to improve reliability/properties of the device structure (see para. [0041], [0054] in LEE). 



Claim(s) 1-9, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (U.S 2014/0191324) (submitted by Applicant from IDS filed on 10/23/2020) in view of Laven et al. (U.S 2016/0071974) and LEE et al. (U.S 2015/0380253) (submitted by Applicant from IDS filed on 10/23/2020). 
As to claims 1, 2, 3, 4, 5, 6, 7, 8 and 9, Cai et al. disclose in Figs. 1A-1H a method comprising: etching trenches (12) in a semiconductor substrate (14) to form a semiconductor fin (20A-20E) between the trenches (12) (see Fig. 1A, para. [0020], [0032]); depositing a dielectric material (“a layer of insulating material” 26) overfilling the trenches (12) (see Fig. 1E, para. [0026]); and etching back the dielectric material (“a layer of insulating material” 26) to fall below a top surface of the semiconductor fin (20A-20E) (see Fig. 1H, para. [0029]);
forming a first liner layer (22) over the surfaces of the semiconductor fin (20A-20E) (see Fig. 1A-1B, para. [0023]);
the method further comprising: forming a second liner layer (24) over the first liner layer (22), wherein the second liner layer (24) is formed by a different method from the first liner layer (22) {see para. [0023] & [0025], the first liner layer 22 may be formed by ALD process, and the second liner layer 24 may be formed by CVD process} (Fig. 1D, para. [0023], [0025]);
wherein the second liner layer (24) is formed by chemical vapor deposition (CVD) (see para. [0025], the second liner layer 24 may be formed by CVD process) or plasma enhanced atomic layer deposition (PEALD);
wherein etching the trenches (12) in the semiconductor substrate (14) is performed using a patterned mask layer (16 ) as an etch mask, resulting in the patterned mask layer (16) remaining atop the semiconductor fin (20A-20E) (see Fig. 1A, para. [0020], [0032]), and forming the first liner layer (22) is performed such that a top end of the first liner layer (22) is below a bottom surface of the patterned mask layer (16) (Figs. 1A-1G, para. [0022], [0023], [0028]).

Cai et al. do not teach a method having the steps of: converting sidewalls of the semiconductor fin into hydrogen-terminated surfaces each having silicon-to-hydrogen (S-H) bonds; after converting the sidewalls of the semiconductor fin into the hydrogen- terminated surfaces, depositing a dielectric material overfilling the trenches;
wherein converting the sidewalls of the semiconductor fin into the hydrogen-terminated surfaces comprises annealing the sidewalls of the semiconductor fin in an atmosphere comprising a hydrogen containing gas.

Laven et al. disclose in Fig. 2A a method comprising: converting sidewalls of the semiconductor fin (“first mesas” 412, Fig. 2A) into hydrogen-terminated surfaces each having silicon-to-hydrogen (S-H) bonds (“silicon atoms in a hydrogen-containing atmosphere”, para. [0062]); after converting the sidewalls of the semiconductor fin (“first mesas” 412, Fig. 2A) into the hydrogen-terminated surfaces, depositing a dielectric material (“control dielectric”/“a field dielectric or the gate dielectric”, para. [0083]) overfilling the trenches (402) (Fig. 2A, para. [0060]-[0062], [0083], [0084]);
wherein converting the sidewalls of the semiconductor fin (“first mesas” 412, Fig. 2A) into the hydrogen-terminated surfaces comprises annealing the sidewalls of the semiconductor fin (“first mesas” 412, Fig. 2A) in an atmosphere comprising a hydrogen containing gas (“a hydrogen-containing atmosphere”, para. [0062]).   

Therefore, it woud have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of Cai et al. by having the steps of: converting sidewalls of the semiconductor fin into hydrogen-terminated surfaces each having silicon-to-hydrogen (S-H) bonds; after converting the sidewalls of the semiconductor fin into the hydrogen- terminated surfaces, depositing a dielectric material overfilling the trenches; wherein converting the sidewalls of the semiconductor fin into the hydrogen-terminated surfaces comprises annealing the sidewalls of the semiconductor fin in an atmosphere comprising a hydrogen containing gas, so that the first liner layer may be formed over the hydrogen-terminated surfaces of the semiconductor fin, as taught by Laven et al., in order to improve the smoothness of the substrate’s surfaces, improve burying property into the trenches, lower the temperature of the substrate, provide stress control for the substrate’s surfaces, and thus enabling a film high quality.

Cai et al. and Laven et al. do not teach the method having the hydrogen containing gas comprises steam (H2O), ammonia (NH3), or combinations thereof; and wherein the first liner layer is formed by thermal oxidation.
LEE et al. teach in Figs. 5A-5D a method and a corresponding semiconductor structure, comprising: the hydrogen containing gas (“first hydrogen annealing”, para. [0039]) comprises steam (H2O) (see Figs. 5A-5B, para. [0039]), ammonia (NH3), or combinations thereof; and wherein the first liner layer (57A) is formed by thermal oxidation (“thermal oxidation treatment”) (see Figs. 5A-5D, para. [0042]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify references of Cai et al. and Laven et al.  by having the hydrogen containing gas comprises steam (H2O), ammonia (NH3), or combinations thereof; and wherein the first liner layer is formed by thermal oxidation, as taught by LEE et al., in order to eliminate the defects occurring on the trench/fin surfaces, and also improve the structural properties of the liner layers, so as to improve reliability/properties of the device structure (see para. [0041], [0054] in LEE). 
LEE et al. with Cai et al. and Laven et al. do not teach the first liner layer is formed at a temperature in a rage from about 800 degrees Celsius to about 1200 degrees Celsius.  However, it would have been obvious to one of ordinary skill in the art to use the teaching of LEE et al. with Cai et al. and Laven et al. in the range (from about 800 degrees Celsius to about 1200 degrees Celsius for the temperature’s range in order to form the first liner layer) as claimed, because it has been held that where the general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation.  See In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955); Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. Denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05. There is no evidence indicating the the temperature’s range for forming the first liner layer is critical. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

As to claims 11, 12, 13, 14 and 15, Cai et al. disclose in Figs. 1A-1H a method comprising: etching a semiconductor substrate (14) to form trenches (12) in the semiconductor substrate (14) and a semiconductor fin (20A-20E) extending upward from bottom surfaces of the trenches (12) (see Fig. 1A, para. [0020], [0032]); depositing a dielectric material (“a layer of insulating material” 26) in the trenches (12); and etching back the dielectric material (“a layer of insulating material” 26) such that the semiconductor fin (20A-20E) protrudes from the etched back dielectric material (“a layer of insulating material” 26) (see Fig. 1H, para. [0026], [0029]);
before depositing the dielectric material (“a layer of insulating material” 26) in the trenches (12), forming a first liner layer (22) lining the trenches (12) (see Fig. 1A-1B, para. [0023]);
the method further comprising: after forming the first liner layer (22) lining the trenches (12) and before depositing the dielectric material (“a layer of insulating material” 26) in the trenches (12), forming a second liner layer (24) over the first liner layer (22) (see Fig. 1A-1B, para. [0023], [0026]).

Cai et al. do not teach a method having the steps of: after forming the trenches in the semiconductor substrate, annealing the semiconductor substrate such that the bottom surfaces of the trenches have dangling bonds, each of the dangling bonds being terminated with a hydrogen atom; after the bottom surfaces of the trenches have the dangling bonds, depositing a dielectric material in the trenches.
Laven et al. disclose in Fig. 2A a method having the steps of: after forming the trenches (402) in the semiconductor substrate (500a), annealing the semiconductor substrate (500a) such that the bottom surfaces of the trenches (402) have dangling bonds (“silicon atoms”, para. [0062]), each of the dangling bonds (“silicon atoms”, para. [0062]) being terminated with a hydrogen atom (“silicon atoms in a hydrogen-containing atmosphere”, para. [0062]); after the bottom surfaces of the trenches (402) have the dangling bonds (“silicon atoms”, para. [0062]), depositing a dielectric material (“control dielectric”/“a field dielectric or the gate dielectric”, para. [0083]) in the trenches (402), (Fig. 2A, para. [0060]-[0062], [0083], [0084]). 
Therefore, it woud have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of Cai et al. by having the steps of: after forming the trenches in the semiconductor substrate, annealing the semiconductor substrate such that the bottom surfaces of the trenches have dangling bonds, each of the dangling bonds being terminated with a hydrogen atom; after the bottom surfaces of the trenches have the dangling bonds, depositing a dielectric material in the trenches and the first liner layer may be formed lining the trenches, as taught by Laven et al., in order to improve the smoothness of the substrate’s surfaces, improve burying property into the trenches, lower the temperature of the substrate, provide stress control for the substrate’s surfaces, and thus enabling a film high quality.

Cai et al. and Laven et al. do not teach the method having the first liner layer is formed by oxidizing the bottom surfaces and sidewalls of the trenches; and wherein the semiconductor fin becomes thinner after forming the first liner layer.
LEE et al. teach in Figs. 5A-5D a method and a corresponding semiconductor structure comprising: the first liner layer (57A) is formed by oxidizing (“thermal oxidation treatment”) the bottom surfaces and sidewalls of the trenches (53); and wherein the semiconductor fin (see fins between a trench 53, Fig. 5C) becomes thinner after forming the first liner layer (57A, Fig. 5D) (see Figs. 5A-5D, para. [0042]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify references of Cai et al. and Laven et al.  by having the first liner layer is formed by oxidizing the bottom surfaces and sidewalls of the trenches, so that the semiconductor fin becomes thinner after forming the first liner layer, as taught by LEE et al., in order to eliminate the defects occurring on the trench/fin surfaces, and also improve the structural properties of the liner layers, so as to improve reliability/properties of the device structure (see para. [0041], [0054] in LEE). 

Allowable Subject Matter 
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

				        Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110. The examiner can normally be reached M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        June 4, 2022